IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44450

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 356
                                                 )
       Plaintiff-Respondent,                     )   Filed: February 6, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
JACOB LOGAN LOFFER,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order denying Idaho          Criminal    Rule    35   motion    for   reduction    of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jacob Logan Loffer pled guilty to grand theft. Idaho Code §§ 18-2403(1), 18-2407(1)(b),
18-2409. The district court sentenced Loffer to a unified term of seven years with two and one-
half years determinate and retained jurisdiction. Following the period of retained jurisdiction,
the district court relinquished jurisdiction. Loffer filed an Idaho Criminal Rule 35 motion, which
the district court denied. Loffer appeals asserting that the district court abused its discretion by
denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                                 1
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Loffer’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Loffer’s
Rule 35 motion is affirmed.




                                              2